  Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 1 of 61 PageID #:4167




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DISTRICT

CS WANG & ASSOCIATE, SAT NARAYAN dba         )
EXPRESS HAULING, ROBERT MEYER dba            )
MANGIA NOSH, TAYSIR TAYEH dba CHIEF’S        ) Case No. 1:16-cv-11223
MARKET, and JAY SCHMIDT INSURANCE            )
AGENCY, INC., individually and on behalf of all
                                             )
others similarly situated,                   ) Hon. Rebecca R. Pallmeyer
                                             )
                  Plaintiffs,                )
                                             )
            v.                               )
                                             )
WELLS FARGO BANK, N.A., FIFTH THIRD          )
BANK, FIRST DATA MERCHANT SERVICES, )
LLC, VANTIV, INC., NATIONAL PROCESSING )
COMPANY, IRONWOOD FINANCIAL, LLC dba )
IRONWOOD PAYMENTS, DEWITT                    )
LOVELACE, and JOHN LEWIS,                    )
                                             )
                  Defendants.                )
____________________________________________ )

                            SECOND AMENDED COMPLAINT

       CS Wang & Associate, Sat Narayan dba Express Hauling, Robert Meyer dba Mangia

Nosh, and Taysir Tayeh dba Chief’s Market, and Jay Schmidt Insurance Agency, Inc.

(“Plaintiffs”) state as follows in complaint against Wells Fargo Bank, N.A. (“Wells Fargo”),

Fifth Third Bank (“Fifth Third”), First Data Merchant Services, LLC (“First Data”), Vantiv, Inc.

(“Vantiv”), National Processing Company (“NPC”), Ironwood Financial, LLC dba Ironwood

Payments (“Ironwood”), Dewitt Lovelace, and John Lewis (together “Defendants”):

                                      INTRODUCTION

       1.     Plaintiffs bring this action on behalf of themselves and California small

businesses who were secretly recorded during telemarketing calls made by International Payment




                                               1
  Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 2 of 61 PageID #:4168




Services, LLC (“IPS”) and Ironwood and their owners and directors on behalf of Wells Fargo,

Fifth Third, First Data, Vantiv, and NPC.

       2.      Wells Fargo and Fifth Third are nationally known banks. Both Wells Fargo and

Fifth Third maintain nationwide credit and debit card processing divisions. These divisions

process the credit and debit card transactions that occur at businesses around the country every

day.

       3.      Beginning in 2011, Wells Fargo employed IPS, a telemarketing and sales firm, to

sell credit and debit card payment processing services to businesses across the country. IPS was

and is owned and controlled by three brothers: Brian Bentley, Andrew Bentley, and Adam

Bentley and operated under the names PrimePay Global and ElitePay Global.

       4.      In 2014, IPS ended its relationship with Wells Fargo and began selling credit and

debit card payment processing services on behalf of Fifth Third.

       5.      As part of its sales program, IPS made thousands of telemarketing calls to

California businesses every day, including the Plaintiffs. During these calls, IPS telemarketers

discussed sensitive business matters with their sales targets, including Plaintiffs, and solicited

confidential and valuable financial data from them.

       6.      IPS surreptitiously recorded each and every one of these phone calls and stored

those recordings on a cloud-based system accessible from the internet. This scheme was

designed and executed by the three Bentley brothers.

       7.      In 2015, IPS sold its business operations – including its telemarketing call centers

and technology infrastructure – to Ironwood. Key IPS personnel, including telemarketing and

sales managers, immediately began working for Ironwood. Ironwood continued IPS’s work on

behalf of Fifth Third.



                                                  2
  Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 3 of 61 PageID #:4169




           8.    Ironwood continued IPS’s practices, including the surreptitious recordation of

phone calls, without interruption after it purchased IPS’s telemarketing operations.

           9.    In addition to selling payment processing services performed by Wells Fargo and

Fifth Third, IPS was also employed by First Data, Vantiv, and NPC to sell credit and debit card

processing hardware (point-of-sale terminals, PIN pads, etc.). Every one of IPS’s telemarketing

calls had the dual purpose of selling payment processing services (on behalf of Wells Fargo and

Fifth Third) and hardware (for First Data, Vantiv, and NPC).

           10.   Likewise, Ironwood began selling credit and debit card processing hardware for

Vantiv and NPC when it began selling processing services for Fifth Third.

           11.   Defendants violated the California Invasion of Privacy Act (“CIPA”), Cal. Penal

Code §§ 632 and 632.7, each time they secretly recorded a phone call to or from a California

business owner.

           12.   Plaintiffs bring this action seeking remedy for these illegal practices.

                                  JURISDICTION AND VENUE

           13.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2). The

matter in controversy exceeds the sum of $5,000,000, exclusive of interest and costs, and is a

class action in which there are numerous class members who are citizens of states different from

Defendants. The number of members of each proposed class is in the aggregate greater than 100

and more than two-thirds of the class reside in states other than a state in which a Defendant is a

citizen.

           14.   This Court has personal jurisdiction over Ironwood because Ironwood conducted

business in Illinois and a substantial portion of the offending telephone calls were placed from

the Ironwood call center located at 40 Schuman Boulevard in Naperville, Illinois.



                                                   3
  Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 4 of 61 PageID #:4170




       15.     This Court has personal jurisdiction over Dewitt Lovelace and John Lewis

because each of them personally directed and implemented Ironwood’s secret recordation

program at the Ironwood call center located at 40 Schuman Boulevard in Naperville, Illinois. As

shown in this Complaint, each of Dewitt Lovelace and John Lewis directed Ironwood personnel

working in Illinois to record telephone calls made to Plaintiffs and the Ironwood classes in

person at the Naperville call center and through telephone calls, emails, and text messages to

Ironwood personnel working in Illinois.

       16.     The Court has personal jurisdiction over Wells Fargo and First Data because each

of them solicits and transacts business in Illinois by selling and providing payment processing

services and hardware to Illinois merchants and thus have purposefully availed themselves of the

laws of this forum. Furthermore, each of them marketed those same services and products to

Plaintiffs and members of the classes through telephone calls made from Illinois that are the

subject of this suit. Each of Wells Fargo and First Data directed and controlled the form and

manner of those telephone solicitations as described in this Complaint.

       17.     The Court has personal jurisdiction over Fifth Third, Vantiv, and NPC because

each of them solicits and transacts business in Illinois by selling and providing payment

processing services and hardware to Illinois merchants and thus have purposefully availed

themselves of this forum. Furthermore, each of them marketed and continues to market those

same services and products to Plaintiffs and members of the classes through telephone calls

made from Illinois that are the subject of this suit. Each of Fifth Third, Vantiv, and NPC directed

and controlled the form and manner of those telephone solicitations as described in this

Complaint.




                                                 4
  Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 5 of 61 PageID #:4171




        18.    The Court has jurisdiction over Wells Fargo, First Data, Fifth Third, Vantiv, and

NPC for the additional reason that they all employed IPS, as their agent, to secretly record phone

calls from the IPS call centers located at 212 West Van Buren Street in Chicago, Illinois and 40

Schuman Boulevard in Naperville, Illinois.

        19.    Venue is proper in the Northern District of Illinois (Eastern Division) because

Defendants conduct business in this District and a substantial part of the secretly recorded

telephone calls at issue were made and recorded from call centers in Chicago, Illinois and

Naperville, Illinois, which are within this District and Division.

                                             PARTIES

        20.    Defendant Wells Fargo is a National Banking Association registered with the

Comptroller of the Currency in Sioux Falls, South Dakota with its main branch at 101 N. Phillips

Ave., Sioux Falls, South Dakota.

        21.    Defendant Fifth Third is an Ohio banking corporation with its headquarters in

Cincinnati, Ohio.

        22.    Defendant First Data Merchant Services, LLC is a Florida limited liability

corporation with its headquarters in Atlanta, Georgia. On December 30, 2015 First Data

Merchant Services Corporation filed Articles of Conversion with the state of Florida thereby

converting itself into First Data Merchant Services, LLC. All liabilities were assumed by and

transferred to First Data Merchant Services, LLC at the time of conversion.

        23.    Defendant Vantiv is a Delaware corporation with its headquarters in Cincinnati,

Ohio.

        24.    Defendant NPC is a Nebraska corporation with its headquarters in Cincinnati,

Ohio.



                                                  5
  Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 6 of 61 PageID #:4172




       25.     Defendant Ironwood is a Mississippi corporation with its headquarters in Salt

Lake City, Utah and which operated a telemarketing call center in Naperville, Illinois from

roughly 2015 to 2016 from which a substantial number of the calls at issue in this case were

made and recorded.

       26.     Defendant Dewitt Lovelace is an owner and officer of Ironwood residing in the

state of Mississippi.

       27.     Defendant John Lewis is an owner and officer of Ironwood residing in the state of

Mississippi.

       28.     Plaintiff CS Wang and Associate is a California partnership that was a party to

confidential telephone communications that were surreptitiously recorded by IPS on behalf of

Wells Fargo and First Data. Specifically, the recorded phone call was initiated by IPS and

received by CS Wang and Associate on a landline telephone in Santa Clara County, California.

       29.     Plaintiff Sat Narayan dba Express Hauling is a sole proprietorship that was a party

to telephone communications that were surreptitiously recorded by IPS on behalf of Fifth Third,

Vantiv, and NPC. Specifically, the recorded phone call was initiated by IPS and received by Sat

Narayan dba Express Hauling on a cellular telephone in Alameda County, California.

       30.     Plaintiff Robert Meyer dba Mangia Nosh is a sole proprietorship that was a party

to confidential telephone communications that were surreptitiously recorded by Ironwood on

behalf of Fifth Third, Vantiv, and NPC and by IPS on behalf of Fifth Third, Vantiv and NPC.

Specifically, the recorded phone calls were initiated by Ironwood and IPS and received by

Robert Meyer dba Mangia Nosh on a landline telephone in Marin County, California.

       31.     Plaintiff Taysir Tayeh dba Chief’s Market is a sole proprietorship that was a party

to telephone communications that were surreptitiously recorded by Ironwood on behalf of Fifth



                                                6
  Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 7 of 61 PageID #:4173




Third, Vantiv, and NPC and by IPS on behalf of Fifth Third, Vantiv, and NPC. Specifically, the

recorded phone calls were initiated by Ironwood and IPS and received by Taysir Tayeh dba

Chief’s Market on a cordless telephone in Placer County, California.

       32.     Plaintiff Jay Schmidt Insurance Agency, Inc. is a California corporation that was a

party to telephone communications that were surreptitiously recorded by IPS on behalf of Wells

Fargo and First Data. Specifically, the recorded call was initiated by IPS and received by

[Plaintiff Name Reserved Until Filing] on a cordless telephone in Santa Clara County,

California.

                                  FACTUAL ALLEGATIONS

       The Credit and Debit Card Payment Processing Industry in the United States

       33.     Every business in the United States that wishes to accept payment via VISA or

Mastercard must have a relationship with a bank that is a member of the VISA and Mastercard

systems. The “member bank” that each business (or “merchant”) contracts with is called an

acquiring bank or “acquirer”. In this case, the acquirers at issue are Wells Fargo and Fifth Third.

       34.     Acquirers like Wells Fargo and Fifth Third handle and process every credit and

debit card transaction that occurs at its acquired merchants’ places of business. In return for these

“merchant processing” services, the acquirer charges the merchant a processing fee equal to a

percentage of the dollar value of each transaction.

       35.     The more merchants an acquiring bank acquires, the more transactions it

processes and the more money it obtains in processing fees. According to a report authored by




                                                 7
    Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 8 of 61 PageID #:4174




the Federal Reserve System, the total value of noncash payments in the United States in 2012

was $79 trillion.1 Acquiring merchants is big business.

        36.    Due to the sheer size of the credit and debit card processing market in the United

States, acquiring banks like Wells Fargo and Fifth Third often lack the sales staff necessary to

solicit the countless number of small merchants across the United States. As a result, acquirers

work with “Third Party Agents” or “TPAs” like IPS and Ironwood.

        37.    These sales-oriented TPAs (also known as “Independent Sales Organizations”),

solicit merchants on behalf of an acquiring bank. In return, the acquiring bank pays the sales

organization a portion of the processing fee that is collected from the merchant on each of the

merchant’s transactions.

        38.    In order to manage the enormous data involved in processing the billions of credit

and debit card transactions occurring nationwide, acquiring banks work with technology-oriented

TPAs known as “processers”. First Data, Vantiv, and NPC are processors that specialize in these

services, which range from telecommunications software design to customer service. Working

with processors allows acquiring banks to focus on their core financial competencies.

        39.    The complexity of the financial, technological, and inter-business dealings

required to network together a system involving millions of consumers, many thousands of

merchants, and hundreds of sales TPAs often means that the relationship between an acquiring

bank or processor is closer than arms-length.

        40.    Wells Fargo and First Data partnered with each other to create a payment

processing “Program” consisting of networked financial, technological, and business functions



1
  Federal Reserve System. 2013 Federal Reserve Payment Study: Recent and Long-Term Payment Trends
in the United States: 2003-2012. December 2013,
https://www.frbservices.org/files/communications/pdf/research/2013_payments_study_summary.pdf.

                                                 8
  Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 9 of 61 PageID #:4175




that they each shared an interest in and derived shared profits from. This partnership was in place

at all times relevant to this suit.

        41.     Fifth Third, Vantiv, and NPC also worked closely together to create the network

of financial communications, technology services, customer service functions and other business

competencies required to process credit and debit card payments across the country and around

the world. The company that would become Vantiv began as a wholly-owned subsidiary of Fifth

Third before it was launched as an independent entity. At all times relevant to this suit, Fifth

Third, Vantiv, and NPC each shared an interest in their joint payment processing network and

derived shared profits from it as partners.

        42.     Like sales TPAs, processor TPAs also share in the fees generated by payment

processing activities. Accordingly, First Data was paid a percentage of the processing fee

charged on Wells Fargo merchant transactions, just as IPS was. Similarly, Vantiv and NPC were

paid a percentage of the processing fee charged on each Fifth Third transaction, alongside

Ironwood.

        43.     In addition to selling payment processing services, processer TPAs also sell credit

and debit card processing hardware (point-of-sale terminals, PIN pads, etc.) to merchants. This

hardware is marketed and sold to merchants by sales TPAs at the same time that payment

processing services are.

        44.     In this case, IPS marketed First Data hardware at the same time it sold payment

processing services for Wells Fargo. Ironwood marketed hardware on behalf of Vantiv and NPC

at the same time it sold payment processing services for Fifth Third. Profit from these hardware

sales is shared between the sales TPA (IPS or Ironwood) and the processor TPA (First Data or

Vantiv and NPC).



                                                  9
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 10 of 61 PageID #:4176




       45.     Together acquirers, processor TPAs, and sales TPAs combine to provide payment

processing services to merchants across the country. Acquiring banks like Wells Fargo and Fifth

Third initiate and complete financial transactions among member banks. Processor TPAs like

First Data, Vantiv, and NPC manage the data transfers those transactions are based on. Finally,

sales TPAs like IPS and Ironwood bring these services to market on behalf of both acquirers and

processors. All of these entities share in the revenues generated by the processing fees collected

by the acquiring bank from each merchant.

                  Acquiring Banks’ Control Over Their Third Party Agents

       46.     VISA and Mastercard have rules and standards in place that govern an acquirer’s

employment of TPAs. These requirements (the “VISA rules” and “Mastercard rules”) are

described in the VISA Product and Service Rules, VISA Global Acquirer Risk Standards, VISA

Third Party Agent Due Diligence Risk Standards, and Mastercard Rules, respectively.

       47.     With respect to sales-oriented TPAs like IPS or Ironwood, the VISA rules

required Wells Fargo and Fifth Third to:

       •       Register the TPA as its agent with the VISA system;

       •       Conduct a comprehensive initial on-site inspection of the TPA’s place of
               business;

       •       Physically inspect the TPA’s solicitation and sales materials during the on-site
               inspection;

       •       Review and monitor the TPA on an ongoing, monthly basis;

       •       Conduct an in-depth annual review of the TPA;

       •       Regularly review the TPA’s solicitation materials according to a written policy
               approved by the Wells Fargo or Fifth Third boards of directors;

       •       Provide the TPA with policies and procedures for complying with industry-related
               laws, regulations, and proper solicitation practices;


                                                10
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 11 of 61 PageID #:4177




       •       Provide sales training and education to the TPA;

       •       Implement an underwriting, monitoring, and control policy for the TPA to be
               approved by the Wells Fargo or Fifth Third boards of directors;

       •       Approve the TPA based on a review of sound business practices without resorting
               to contractual language that limits Wells Fargo’s or Fifth Third’s liability for the
               TPA’s conduct;

       •       “Accept responsibility for any and all losses caused by [the TPA]”.

       48.     Pursuant to these standards, an acquiring bank in the VISA system has the power

and, indeed, obligation to supervise, direct, and control its registered TPAs’ sales and

telemarketing programs to ensure compliance with the VISA rules.

       49.     Wells Fargo did supervise and control IPS’s sales practices during the time that

IPS was its registered agent, approximately 2011 to 2014.

       50.     Fifth Third did supervise and control Ironwood’s sales practices during the time

that Ironwood was its registered agent, approximately 2015 to the present day.

       51.     Wells Fargo contracted with First Data to supervise and control IPS on Wells

Fargo’s behalf in order to ensure compliance with the VISA rules. First Data employed

representatives assigned to IPS whose job was to carry out the inspections and supervisory duties

enumerated above. These activities show that if the relationship between Wells Fargo and First

Data did not arise to the level of a partnership, then at the very least First Data was an agent of

Wells Fargo with the authority to supervise IPS’s telemarketing operations.

       52.     Similarly, Fifth Third contracted with Vantiv and NPC to supervise and control

Ironwood on behalf of Fifth Third in order to ensure compliance with the VISA rules. Vantiv and

NPC employed representatives whose job was to carry out the inspections and supervisory duties

enumerated above. These activities show that if the relationship between Fifth Third and Vantiv



                                                 11
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 12 of 61 PageID #:4178




and NPC did not arise to the level of a partnership, then at the very least Vantiv and NPC were

agents of Fifth Third with the authority to supervise Ironwood’s telemarketing operations.

                IPS’s Sales Practices on Behalf of Wells Fargo and First Data

       53.     In 2011, Wells Fargo conducted a due diligence review of IPS and formally

registered IPS as its Third Party Agent in the VISA and Mastercard systems. It further entered

into a written “Marketing Agreement” with IPS (and First Data) that implemented the

requirements set down by the VISA rules and Mastercard rules.

       54.     The Marketing Agreement between Wells Fargo, First Data, and IPS explicitly

stated that IPS would act as an agent of both Wells Fargo and First Data when soliciting

merchants to the Wells Fargo and First Data “Program”. After entering into the Marketing

Agreement, IPS began to make sales calls nationwide on behalf of Wells Fargo and First Data,

first under the trade name PrimePay Global and later as ElitePay Global.

       55.     IPS’s sales strategy began with the telemarketing call. Its practice was to make

telemarketing sales calls to merchants with the goal of scheduling an in-person meeting between

the merchant and a sales representative. That field representative would then visit the merchant’s

place of business and sell Wells Fargo’s merchant processing services as well as hardware

offered by First Data.

       56.     IPS telemarketers followed a “script” that spelled out the introduction the

telemarketer was to make to call recipients and the description of the services and products

offered. The IPS script instructed telemarketers to tell call recipients that IPS was “with Wells

Fargo”. IPS telemarketers were required to follow that script, did so, and told recipients the call

was being placed on behalf of Wells Fargo.




                                                 12
  Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 13 of 61 PageID #:4179




        57.     Wells Fargo had actual knowledge that IPS telemarketers informed call recipients

that IPS was “with Wells Fargo” because Wells Fargo was provided copies of IPS’s scripts for

review and approval. Wells Fargo further communicated with IPS personnel in Illinois to

approve IPS call scripts that stated IPS was “with Wells Fargo”. In doing so, Wells Fargo ratified

the use of these scripts.

        58.     The recipients of IPS’s telemarketing calls had a reasonable expectation that the

calls were confidential because the IPS representative introduced only his or herself, did so as a

representative of a trusted entity like Wells Fargo, the topic of the call was business-related, and

a business’s method of processing credit and debit card transactions is by its nature sensitive and

confidential.

        59.     IPS contributed to each merchant’s objective expectation of privacy by engaging

in the practice of “Caller ID Spoofing”. A caller “spoofs” the Caller ID of a call recipient by

using technology that conceals the caller’s true phone number by causing the Caller ID to show a

fake number instead.

        60.     IPS engaged in “Caller ID Spoofing” by causing merchants’ Caller ID systems to

display a local California number instead of the true number of IPS’s out of state telemarketing

centers. Caller ID Spoofing is a widely practiced strategy in the telemarketing industry that tricks

business owners into believing they are receiving a phone call from a local customer instead of

an out of state sales call.

        61.     In other words, the purpose of Caller ID Spoofing is to induce a merchant’s

reasonable expectation that he or she is not being called by a telemarketer and is not reasonably

likely to be recorded on the call. Because of this practice, Plaintiffs and class members had no

idea they were receiving a telemarketing call until recording had already begun.



                                                 13
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 14 of 61 PageID #:4180




       62.     During telemarketing calls, IPS representatives asked small business owners to

disclose their business’s monthly or annual credit and debit card sales volume. A company’s

credit and debit card sales volume is sensitive and confidential and of significant value to that

owner’s competitors, vendors, and commercial real estate lessors. There is an obvious and

reasonable expectation when discussing sensitive financial information that the call is private.

       63.     IPS telemarketers asked for merchants’ credit and debit card sales volume

because larger volume dealers were more valuable to Wells Fargo – and therefore also to First

Data and IPS, since each of them received a portion of the processing fee that Wells Fargo

charged the merchant.

       64.     Despite the fact that Plaintiffs and members of each class had a reasonable

expectation of privacy, IPS made a recording of each telemarketing call it made to them on

behalf of Wells Fargo and First Data.

       65.     IPS never made any disclosure of any kind to any recipients of its calls that the

calls were recorded. None of Plaintiffs were at all aware that their communications were being

recorded.

       66.     IPS stored the audio recordings in cloud-based data systems provided by Veracity

Networks, LLC. Parties to the recorded calls were not informed that the recordings were

transferred to the custody of this third party.

       67.     Whenever an IPS telemarketer successfully scheduled an in-person sales call with

a merchant, he or she submitted a paper slip to the IPS “Confirmation Department”. Staff in the

Confirmation Department then listened to the audio recording of the phone call to ensure that the

merchant had truly agreed to the meeting.




                                                  14
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 15 of 61 PageID #:4181




       68.     Recordings were also made available to IPS field sales representatives who used

them as sales tools to learn more about potential sales targets and tailor their sales presentation

with that information. As a result, field representatives were more likely to complete a sale to the

benefit of IPS, Wells Fargo, and First Data.

       69.     The recordings were not used to improve customer service or train customer

service personnel.

       70.     The system of secretly recording telephone calls with sales targets was devised

and implemented directly by Brian Bentley, Andrew Bentley, and Adam Bentley during

meetings that occurred at the Chicago call center at the time it was opened for business in

roughly 2011. The three men then again met in Illinois to implement the recordation program

while opening the Naperville call center, which replaced the Chicago center in roughly 2014.

       71.     An IPS employee repeatedly cautioned Andrew Bentley, while he was present in

the state of Illinois for meetings and during telephone calls Andrew Bentley placed to the

employee in Illinois, that the IPS practice of secretly recording telephone calls to California

businesses was illegal. At those times, Andrew Bentley directed the IPS employee who told him

the program was illegal “not to worry about it” and to continue recording phone calls to

California businesses.

       72.     Andrew Bentley, Brian Bentley, and Adam Bentley further approached Veracity

Networks, LLC and engaged them to provide the technology and services necessary to record

phone calls and store them.

       73.     It was unreasonable for Andrew Bentley, Brian Bentley, and Adam Bentley to

design the secret recordation program, engage a vendor to provide the requisite technology




                                                 15
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 16 of 61 PageID #:4182




infrastructure, and then direct employees to secretly record telephone calls to California

businesses when it was illegal to do so.

       74.     First Data had actual knowledge that calls to Plaintiffs were secretly recorded

because copies of recorded calls were provided to First Data at First Data’s request.

       75.     Whenever a business agreed to purchase payment processing hardware through

IPS, it was First Data’s practice to call the merchant and ask the merchant to verbally confirm the

sale. This was called “getting the verbal”.

       76.     Occasionally, First Data personnel were unable to reach a merchant to get verbal

confirmation of an IPS sale. In these instances, First Data would request the audio of the full

recording of IPS calls to the relevant merchant to confirm the sale. First Data sales managers

assigned to IPS were told by IPS personnel that all calls to merchants were recorded and

available to be requested. Sales managers regularly requested and relied on full length recordings

of IPS calls in this manner.

       77.     Simply by listening to the full-length recordings of the IPS calls – which never

contained a disclosure that recording occurred – First Data had actual knowledge that IPS was

surreptitiously recording its phone calls to merchants. Because Ironwood funneled many

thousands of California merchants to First Data, and First Data knew that recordings of all calls

were being made and available on request, First Data had actual knowledge that calls to Plaintiffs

and class members were recorded without disclosure.

       78.     By repeatedly requesting the surreptitious recordings of phone calls made to

merchants by IPS, First Data benefited from and ratified IPS’s practice of secretly recording its

telemarketing calls to Plaintiffs and class members.




                                                16
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 17 of 61 PageID #:4183




       79.     Furthermore, First Data continued to control and supervise IPS in order to ensure

compliance with the VISA rules on behalf of Wells Fargo as described above.

       80.     IPS’s website and marketing materials further represented to merchants that IPS

was affiliated with First Data and prominently featured the First Data logo. Similarly, First

Data’s website and marketing materials advertised to the public that its dealings with sales TPAs

like IPS were “partnerships”.

               IPS’s Sales Practices on Behalf of Fifth Third, Vantiv, and NPC

       81.     In 2014, IPS discontinued working in the employ of Wells Fargo and began

performing telemarketing and sales work in the employ of Fifth Third.

       82.     IPS also ceased work on behalf of First Data and began telemarketing and sales

work on behalf of Vantiv and NPC, the processor TPAs employed by Fifth Third.

       83.     Despite the change in acquiring bank and processor, IPS continued its sales and

marketing activities exactly as it had before.

       84.     At that time, Fifth Third conducted a due diligence review of IPS and formally

registered IPS as its Third Party Agent in the VISA and Mastercard systems. It further entered

into a written agreement with IPS that included the requirements set down by the VISA and

Mastercard system rules.

       85.     IPS’s telemarketing, sales, and customer service practices on behalf of Fifth

Third, Vantiv, and NPC were identical in all respects to those it undertook on behalf of Wells

Fargo and First Data and described above and incorporated here. IPS specifically continued its

practice of surreptitiously recording confidential communications with Plaintiffs and class

members. Fifth Third had actual knowledge that IPS call scripts stated that IPS was “with Fifth

Third” because Fifth Third was provided with call scripts containing that language for approval,



                                                 17
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 18 of 61 PageID #:4184




which Fifth Third did approve and ratify the use of. Brian Bentley, Andrew Bentley, and Adam

Bentley also continued to implement and execute the program of secretly recording these

communications.

       86.        Just like First Data before them, Vantiv and NPC had actual knowledge that calls

to Plaintiffs were being secretly recorded because they too received copies of recorded phone

calls where no disclosure of recordation was made. These recordings were used by Vantiv and

NPC to confirm that merchants had agreed to purchase hardware, just as First Data had done

before them. By listening to these recordings, which never included a warning that calls were

being recorded, Vantiv and NPC became aware of IPS’s illegal recordation program. Because

IPS regularly funneled new California merchants to Vantiv and NPC, both knew that the

recorded calls were also being made to California merchants. Vantiv and NPC therefore utilized

the IPS recording program to their financial benefit and ratified it on behalf of Fifth Third by that

persistent use.

       87.        IPS likewise advertised its affiliation with Vantiv and NPC on its website.

Similarly, Vantiv’s and NPC’s websites and marketing materials advertised to the public that

sales TPAs like IPS who sold on their behalf were their “partners”.

             Ironwood’s Sales Practices on Behalf of Fifth Third, Vantiv, and NPC

       88.        In 2015, Ironwood purchased IPS’s telemarketing operations, including its call

centers and technology infrastructure. IPS ceased to market and sell payment processing services

and hardware. Ironwood was registered by Fifth Third with the VISA and Mastercard systems in

the same manner as IPS and Ironwood, Fifth Third, Vantiv, and NPC entered into their own

agreement.




                                                  18
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 19 of 61 PageID #:4185




       89.     Key IPS personnel, including telemarketers and field sales representatives,

immediately joined Ironwood and continued their work on behalf of Fifth Third, Vantiv, and

NPC. These personnel continued to operate out of the telemarketing call centers developed and

equipped by IPS, including the center in Naperville, Illinois.

       90.     During in-person meetings at the Naperville call center, Dewitt Lovelace and John

Lewis were notified by the same employee described above (now of Ironwood, then of IPS) that

the program of secretly recording calls to California businesses was illegal. Mr. Lovelace and

Mr. Lewis did not deny that the recording was illegal, but directed the employee to continue

making the recordings anyway. Both Lewis and Lovelace reiterated these instructions via

telephone calls, emails, and text messages directed to employees of the Naperville call center. It

was unreasonable for Lewis and Lovelace to direct employees to secretly record phone calls to

California businesses when they knew it was illegal to do so.

       91.     When the employee persisted in advising Lewis and Lovelace to discontinue the

recording program, he was fired.

       92.     Ironwood continued to use Veracity Networks, LLC to store call recordings, but

later began to store the recordings on cloud-based sales and data storage systems provided by

Integrated Reporting is Simple, LLC as well. In this way, Dewitt Lovelace and John Lewis

knowingly refined and expanded the system of illegally recording phone calls to California

merchants including Plaintiffs and members of the classes.

       93.     Like Wells Fargo with IPS, Fifth Third had the right to review and approve or

deny the call scripts used by Ironwood telemarketers and used that power. In this way, Fifth

Third had actual knowledge that Ironwood telemarketers advised recipients of calls, including

Plaintiffs and members of the classes, that Ironwood was “with Fifth Third.”



                                                19
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 20 of 61 PageID #:4186




       94.     Also like Wells Fargo before it, Fifth Third had all the powers and obligations set

out in the Visa Rules and Mastercard Rules and exercised those powers to satisfy those

obligations.

       95.     Vantiv and NPC continued to have actual knowledge that Ironwood was illegally

recording phone calls because, as with IPS before, Vantiv and NPC requested full-length copies

of recorded phone calls in order to confirm sales. In fact, Vantiv and NPC sales managers knew

that they could request a recording of any call Ironwood made to a merchant whenever

necessary. Those calls never contained a warning that recording was taking place. Because

Ironwood funneled many thousands of California merchants to Vantiv and NPC, and each knew

that recordings of all calls were available to be requested, Vantiv and NPC had actual knowledge

that calls to Plaintiffs and class members were secretly recorded.

       96.     Vantiv and NPC benefitted financially from the Ironwood recordation program

because it allowed them to confirm sales they would not have been able to otherwise. Their

persistent use of the secret recordings ratified the Ironwood recordation program.

       97.     Like IPS, Ironwood also advertised its affiliation with Vantiv and NPC on its

website. Vantiv and NPC continued to advertise that it was “partners” with sales TPAs like

Ironwood.

       98.     In sum, Ironwood’s sales practices on behalf of Fifth Third, Vantiv, and NPC

were identical in all material respects to those carried out by IPS on behalf of Wells Fargo and

First Data and later on behalf of Fifth Third, Vantiv, and NPC. Those practices specifically

include the program of secretly recording confidential communications with California

merchants. For the sake of brevity, this Complaint omits a point-by-point restatement of each

allegation against Ironwood and instead incorporates here those allegations made above against



                                                20
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 21 of 61 PageID #:4187




IPS but with Ironwood in its place. Further, this Complaint incorporates the allegations made

against Wells Fargo and First Data here, but with Fifth Third in the place of Wells Fargo, and

NPC and Vantiv in the place of First Data.

       99.     For the sake of absolute clarity, the course of conduct carried out by the

respective acquiring banks, sales TPAs, and processor TPAs was identical in all material respects

and the factual allegations made against one of them in this Complaint apply equally to other

Defendants in each category, except where already stated otherwise. The names may have

changed, but the course of conduct remained the same.

                        Plaintiffs’ Discovery of the Secret Recordings

       100.    In June of 2016, Counsel for Plaintiffs were contacted by a person who self-

identified as a former employee of IPS and Ironwood. That individual provided detailed

information regarding the pattern of secretly recording phone calls made by Defendants to

California businesses. Plaintiffs did not learn that they were secretly recorded by Defendants

until they communicated with Counsel. Before that time, there was nothing the Plaintiffs could

have reasonably done to discover that their phone calls with Defendants were secretly recorded.

                               California Invasion of Privacy Act

       101.    At all relevant times, there was in full force and effect an Act of the California

State Legislature entitled the California Invasion of Privacy Act (“CIPA”), Cal. Penal Code §

630, et seq.

       102.    CIPA forbids the recordation of confidential communications that occur over two

telephones (§ 632) and any communications involving at least one cellular or cordless telephone

(§ 632.7).




                                                21
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 22 of 61 PageID #:4188




       103.       IPS’s and Ironwood’s practice of surreptitiously recording its communications

with Plaintiffs and class members violated Cal. Penal Code §§ 632 and 632.7.

       104.       Plaintiffs and class members were injured by IPS and Ironwood’s practice of

creating audio records because recording the calls violated their privacy and the practice of

storing the recordings in cloud-based computer systems accessible by the internet created a risk

of data breach.

                                       CLASS ALLEGATIONS

       105.       Plaintiffs bring this action as a class action pursuant to Federal Rules of Civil

Procedure 23(a), 23(b)(1), 23(b)(2) and 23(b)(3) on their own behalf and on behalf of six classes

of individuals defined as follows:

       The Wells Fargo-IPS § 632 Class

       All businesses who received a telemarketing call from IPS on a telephone in California
       during the time that IPS was a registered third party agent of Wells Fargo and who did
       not sign a contract with IPS.

       The Wells Fargo-IPS § 632.7 Class

       All businesses who received a telemarketing call from IPS on a wireless telephone
       in California during the time that IPS was a registered third party agent of Wells
       Fargo and who did not sign a contract with IPS.

       The Fifth Third-IPS § 632 Class

       All businesses who received a telemarketing call from IPS on a telephone in California
       during the time that IPS was a registered third party agent of Fifth Third Bank and who
       did not sign a contract with IPS.

       The Fifth Third-IPS § 632.7 Class

       All businesses who received a telemarketing call from IPS on a wireless telephone
       in California during the time that IPS was a registered third party agent of Fifth
       Third and who did not sign a contract with IPS.




                                                    22
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 23 of 61 PageID #:4189




       The Fifth Third-Ironwood § 632 Class

       All businesses who received a telemarketing call from Ironwood on a telephone in
       California and who did not sign a contract with Ironwood.

       The Fifth Third-Ironwood § 632.7 Class

       All businesses who received a telemarketing call from Ironwood on a wireless telephone
       in California and who did not sign a contract with Ironwood.

       106.    Specifically excluded from the classes are Defendants, Defendants’ officers,

directors and employees, and members of their immediate family, and any Judge who may

preside over this case and his or her immediate family.

       107.    The members of the classes are so numerous that joinder of all members is

impracticable. The exact number of class members is unknown at this time but can be

determined through Defendants’ records. There are tens of thousands of class members. The

exact number of persons in each class can be determined from records maintained by IPS,

Ironwood, Veracity Networks, LLC, and Integrated Reporting Is Simple, LLC.

       108.    Plaintiffs’ claims are typical of the claims of the members of the classes as all

such members were similarly affected by Defendants’ wrongful conduct as alleged herein.

       109.    Plaintiffs will fairly and adequately represent the interests of the class members.

Plaintiffs have retained competent and experienced class counsel.

       110.    Common questions of fact and law predominate over any individual issues for the

Wells Fargo-IPS § 632 Class. The common questions of law and fact include:

               a. Whether Plaintiffs’ and class members’ confidential telephonic
                  communications were recorded by IPS in violation of Cal. Penal Code § 632;

               b. Whether the circumstances surrounding the recorded calls created a reasonable
                  expectation that the telephonic communications were private.

               c. Whether Wells Fargo and/or First Data are vicariously liable for the recordation
                  of communications with class members by IPS in violation of Cal. Penal. Code

                                                23
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 24 of 61 PageID #:4190




                  § 632.

       111.   Common questions of law and fact predominate over any individual issues for the

Wells Fargo-IPS § 632.7 Class. The common questions of law and fact include:

              a. Whether Plaintiffs’ and class members’ cellular or cordless telephonic
                 communications were recorded by IPS in violation of Cal. Penal Code § 632.7;

              b. Whether Wells Fargo and/or First Data are vicariously liable for the recordation
                 of communications with class members by IPS in violation of Cal. Penal. Code
                 § 632.7.

       112.   Common questions of law and fact predominate over any individual issues for the

Fifth Third-IPS § 632 Class. The common questions of law and fact include:

              a. Whether Plaintiffs’ and class members’ confidential telephonic
                 communications were recorded by IPS in violation of Cal. Penal Code § 632;

              b. Whether the circumstances surrounding the recorded calls created a reasonable
                 expectation that the telephonic communications were private.

              c. Whether Fifth Third and/or Vantiv and/or NPC are vicariously liable for the
                 recordation of communications with class members by IPS in violation of Cal.
                 Penal Code § 632.

       113.   Common questions of law and fact predominate over any individual issues for the

Fifth Third-IPS § 632.7 Class. The common questions of law and fact include:

              a. Whether Plaintiffs’ and class members’ cellular or cordless telephonic
                 communications were recorded by IPS in violation of Cal. Penal Code § 632.7;

              b. Whether Fifth Third and/or Vantiv and/or NPC are vicariously liable for the
                 recordation of communications with class members by IPS in violation of Cal.
                 Penal Code § 632.7.

       114.   Common questions of law and fact predominate over any individual issues for the

Fifth Third-Ironwood § 632 class. The common questions of law and fact include:

              a. Whether Plaintiffs’ and class members’ confidential telephonic
                 communications were recorded by Ironwood in violation of Cal. Penal Code §
                 632;


                                              24
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 25 of 61 PageID #:4191




               b. Whether Dewitt Lovelace and/or John Lewis caused Plaintiffs’ and class
                  members’ confidential telephonic communications to be recorded in violation
                  of § 632;

               c. Whether the circumstances surrounding the recorded calls created a reasonable
                  expectation that the telephonic communications were private;

               d. Whether Fifth Third, Vantiv, and/or NPC are vicariously liable for Ironwood’s
                  recordation of confidential communications with class members in violation of
                  Cal. Penal Code § 632.

       115.    Common questions of law and fact predominate over any individual issues for the

Fifth Third-Ironwood § 632.7 Class. The common questions of law and fact include:

               a. Whether Plaintiffs’ and class members’ cellular or cordless telephonic
                  communications were recorded by Ironwood in violation of Cal. Penal Code §
                  632.7;

               b. Whether Dewitt Lovelace and/or John Lewis caused Plaintiffs’ and class
                  members’ cellular or cordless telephonic communications to be recorded in
                  violation of Cal. Penal Code § 632.7;

               c. Whether Fifth Third, Vantiv, and/or NPC are vicariously liable for Ironwood’s
                  recordation of cellular or cordless telephonic communications with class
                  members in violation of Cal. Penal Code § 632.7.

       116.    A class action is superior to any other available means for the fair and efficient

adjudication of this controversy. The damages suffered by Plaintiffs and the other class members

are relatively small compared to the burden and expense that would be required to individually

litigate their claims against Defendants, so it would be impracticable for class members to

individually seek redress for Defendants’ wrongful conduct. Litigating individual class members’

claims would also produce a multiplicity of cases, congesting the judicial system, and creates a

potential for inconsistent or contradictory judgments. Class treatment, by contrast, provides

manageable judicial treatment calculated to bring a rapid conclusion to the litigation of all claims

arising from Defendants’ misconduct. Class certification, therefore, is appropriate under Rule

23(b)(3).

                                                25
  Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 26 of 61 PageID #:4192




        117.    Class certification is also appropriate under Rule 23(b)(1) because the prosecution

of separate actions by individual members of the classes would create a risk of adjudications with

respect to individual class members that would, as a practical matter, be dispositive of the interests

of the other members not parties to this adjudication and/or substantially impair their ability to

protect these interests.

        118.    Class certification is also appropriate under Rule 23(b)(2) because Defendants have

acted, or refused to act, on grounds generally applicable to the class, thereby making final

injunctive relief or corresponding declaratory relief appropriate for the class.

                    CLAIMS OF THE WELLS FARGO-IPS § 632 CLASS

                                         COUNT I
                                          Against
                              WELLS FARGO BANK, N.A.
          (on behalf of CS Wang & Associate and the Wells Fargo-IPS § 632 Class)
                            Violation of Cal. Penal Code § 632

        119.    Plaintiff incorporates all paragraphs into this Count as if fully alleged herein.

        120.    IPS’s conduct described herein constitutes a violation of Cal. Penal Code § 632.

        121.    Plaintiff and class members have suffered an injury to their privacy as a proximate

result of IPS’s violation of Cal. Penal Code § 632 as described herein.

        122.    IPS held itself out to Plaintiff and class members as an agent acting on behalf of

Wells Fargo and did so with Wells Fargo’s full knowledge and approval.

        123.    Wells Fargo granted IPS the authority to act as its agent and solicit merchants on

its behalf and IPS did solicit Plaintiff and class members on behalf of Wells Fargo as described in

this Complaint.

        124.    Wells Fargo had the power and obligation to direct and control IPS’s telemarketing

and sales programs and did exercise that power as described in this Complaint.



                                                  26
  Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 27 of 61 PageID #:4193




        125.    IPS and Wells Fargo contributed their respective business expertise to the common

project of processing credit card transactions for profit and shared in the fees collected from

merchants as described in this Complaint.

        126.    Accordingly, IPS acted as an agent or apparent agent of Wells Fargo or its partner

or joint venturer when it surreptitiously recorded telemarketing telephone calls with Plaintiff and

class members and was operating in the scope of that agency relationship, partnership, joint

venture, or other business association each time it did so.

        127.    Further, Wells Fargo knowingly directed IPS to carry out its practice of secretly

recording telemarketing calls to Plaintiff and class members and ratified that practice by

persistently approving and allowing it.

        128.    Additionally, Wells Fargo was engaged in a partnership or principal-agent

relationship with First Data as described in this Complaint and is bound by First Data’s ratification

of the IPS call recordation program.

        129.    Cal. Penal Code § 637.2 grants Plaintiff and class members the power to bring a

private action to remedy a violation of Cal. Penal Code § 632 and fixes the amount of damages

recoverable at $5,000 per such violation.

        130.    Cal. Penal Code § 637.2 further entitles Plaintiff to bring an action to enjoin and

restrain any violation of Cal. Penal Code § 630 et seq.

        131.    Plaintiff and class members are entitled to relief and part of said relief demands that

Wells Fargo be perpetually restrained from continued violations of Cal. Penal Code § 632 through

the acts of its agents, partners, or joint venturers.

        WHEREFORE, Plaintiff prays that the Court (a) grant permanent injunctive relief

enjoining Wells Fargo Bank, N.A. from recording confidential telephonic communications



                                                   27
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 28 of 61 PageID #:4194




without the consent of all parties to those communications in violation of Cal. Penal Code § 632

and (b) enter judgment for Plaintiff and the class against Wells Fargo Bank, N.A. and award

Plaintiff and each class member whose confidential telephonic communications were recorded on

behalf of Wells Fargo Bank, N.A. damages in the amount of $5,000 per violation of Cal. Penal

Code § 632, reasonable attorneys’ fees, expenses and costs.

                                        COUNT II
                                          Against
                       FIRST DATA MERCHANT SERVICES, LLC
         (on behalf of CS Wang & Associate and the Wells Fargo-IPS § 632 Class)
                            Violation of Cal. Penal Code § 632

       132.    Plaintiff incorporates all paragraphs into this Count as if fully alleged herein.

       133.    IPS’s conduct described herein constitutes a violation of Cal. Penal Code § 632.

       134.    Plaintiff and class members have suffered an injury to their privacy as a proximate

result of IPS’s violation of Cal. Penal Code § 632 as described herein.

       135.    IPS held itself out to merchants across the country as a sales agent of First Data and

did so with First Data’s full knowledge and authority.

       136.    First Data granted IPS the authority to act as its agent and solicit merchants on its

behalf and IPS did solicit Plaintiff and class members on behalf of First Data as described in this

complaint.

       137.    First Data had the power to direct and control IPS’s telemarketing and sales

programs and did exercise that power as described in this Complaint.

       138.    IPS and First Data contributed their respective business expertise to the common

project of processing credit card transactions for profit and shared in the fees collected from

merchants as described in this Complaint.




                                                 28
  Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 29 of 61 PageID #:4195




         139.   Accordingly, IPS acted as an agent or apparent agent of First Data or its partner or

joint venturer when it surreptitiously recorded telemarketing telephone calls with Plaintiff and

class members and was operating in the scope of that agency relationship, partnership, joint

venture, or other business association each time it did so.

         140.   Further, First Data knowingly directed IPS to carry out its practice of secretly

recording telemarketing calls to Plaintiff and class members and ratified that practice by

persistently approving and allowing it.

         141.   Cal. Penal Code § 637.2 grants Plaintiffs and class members the power to bring a

private action to remedy a violation of Cal. Penal Code § 632 and fixes the amount of damages

recoverable at $5,000 per such violation.

         142.   Cal. Penal Code § 637.2 further entitles Plaintiffs to bring an action to enjoin and

restrain any violation of Cal. Penal Code § 630 et seq.

         143.   Plaintiff and class members are entitled to relief and part of said relief demands that

First Data be perpetually restrained from continued violations of Cal. Penal Code § 632 through

the acts of its agents, partners, or joint venturers.

         WHEREFORE, Plaintiff prays that the Court (a) grant permanent injunctive relief

enjoining First Data Merchant Services, LLC from recording confidential telephonic

communications without the consent of all parties to those communications in violation of Cal.

Penal Code § 632 and (b) enter judgment for Plaintiff and the class against First Data Merchant

Services, LLC and award Plaintiff and each class member whose confidential telephonic

communications were recorded on behalf of First Data Merchant Services, LLC damages in the

amount of $5,000 per violation of Cal. Penal Code § 632, reasonable attorneys’ fees, expenses and

costs.



                                                   29
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 30 of 61 PageID #:4196




                     CLAIMS OF THE WELLS FARGO-IPS § 632.7 CLASS

                                        COUNT III
                                         Against
                              WELLS FARGO BANK, N.A.
 (on behalf of Jay Schmidt Insurance Agency, Inc. and the Wells Fargo-IPS § 632.7 Class)
                           Violation of Cal. Penal Code § 632.7

       144.       Plaintiff incorporates all paragraphs into this Count as if fully alleged herein.

       145.       IPS’s conduct described herein constitutes a violation of Cal. Penal Code § 632.7.

       146.       Plaintiff and class members have suffered an injury to their privacy as a proximate

result of IPS’s violation of Cal. Penal Code § 632.7 as described herein.

       147.       IPS held itself out to Plaintiff and class members as an agent acting on behalf of

Wells Fargo and did so with Wells Fargo’s full knowledge and approval.

       148.       Wells Fargo granted IPS the authority to act as its agent and solicit merchants on

its behalf and IPS did solicit Plaintiff and class members on behalf of Wells Fargo as described in

this complaint.

       149.       Wells Fargo had the power to direct and control IPS’s telemarketing and sales

programs and did exercise that power as described in this Complaint.

       150.       IPS and Wells Fargo contributed their respective business expertise to the common

project of processing credit card transactions for profit and shared in the fees collected from

merchants.

       151.       Accordingly, IPS acted as an agent or apparent agent of Wells Fargo or its partner

or joint venturer when it surreptitiously recorded telemarketing cellular and cordless telephone

calls with Plaintiff and class members and was operating in the scope of that agency relationship,

partnership, joint venture, or other business association each time it did so.




                                                    30
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 31 of 61 PageID #:4197




       152.    Further, Wells Fargo knowingly directed IPS to carry out its practice of secretly

recording telemarketing calls to Plaintiff and class members and ratified that practice by

persistently approving and allowing it.

       153.    Additionally, Wells Fargo was engaged in a partnership or principal-agent

relationship with First Data as described in this Complaint and is bound by First Data’s ratification

of the IPS call recordation program.

       154.    Cal. Penal Code § 637.2 grants Plaintiffs and class members the power to bring a

private action to remedy a violation of Cal. Penal Code § 632.7 and fixes the amount of damages

recoverable at $5,000 per such violation.

       155.    Cal. Penal Code § 637.2 further entitles Plaintiffs to bring an action to enjoin and

restrain any violation of Cal. Penal Code § 630 et seq.

       156.    Plaintiffs and class members are entitled to relief and part of said relief demands

that Wells Fargo be perpetually restrained from continued violations of Cal. Penal Code § 632.7

through the acts of its agents, partners or joint venturers.

       WHEREFORE, Plaintiff prays that the Court (a) grant permanent injunctive relief

enjoining Wells Fargo Bank, N.A. from recording cellular or cordless telephonic communications

without the consent of all parties to those communications in violation of Cal. Penal Code § 632.7

and (b) enter judgment for Plaintiff and the class against Wells Fargo Bank, N.A. and award

Plaintiff and each class member whose cellular or cordless telephone communications were

recorded on behalf of Wells Fargo, N.A. damages in the amount of $5,000 per violation of Cal.

Penal Code § 632.7, reasonable attorneys’ fees, expenses and costs.




                                                  31
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 32 of 61 PageID #:4198




                                        COUNT IV
                                         Against
                      FIRST DATA MERCHANT SERVICES, LLC
 (on behalf of Jay Schmidt Insurance Agency, Inc. and the Wells Fargo-IPS § 632.7 Class)
                           Violation of Cal. Penal Code § 632.7

       157.    Plaintiff incorporates all paragraphs into this Count as if fully alleged herein.

       158.    IPS’s conduct described herein constitutes a violation of Cal. Penal Code § 632.7.

       159.    Plaintiff and class members have suffered an injury to their privacy as a proximate

result of IPS’s violation of Cal. Penal Code § 632.7 as described herein.

       160.    IPS held itself out to merchants across the country as a sales agent acting on behalf

of First Data and did so with First Data’s full knowledge and approval.

       161.    First Data granted IPS the authority to act as its agent and solicit merchants on its

behalf and IPS did solicit Plaintiff and class members on behalf of First Data as described in this

complaint.

       162.    First Data had the power to direct and control IPS’s telemarketing and sales

programs and did exercise that power as described in this Complaint.

       163.    IPS and First Data contributed their respective business expertise to the common

project of processing credit card transactions for profit and shared in the fees collected from

merchants.

       164.    Accordingly, IPS acted as an agent or apparent agent of First Data or its partner or

joint venturer when it surreptitiously recorded telemarketing cellular and cordless telephone calls

with Plaintiff and class members and was operating in the scope of that agency relationship,

partnership, joint venture, or other business association each time it did so.




                                                 32
  Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 33 of 61 PageID #:4199




        165.    Further, First Data knowingly directed IPS to carry out its practice of secretly

recording telemarketing calls to Plaintiff and class members and ratified that practice by

persistently approving and allowing it.

        166.    Cal. Penal Code § 637.2 grants Plaintiff and class members the power to bring a

private action to remedy a violation of Cal. Penal Code § 632.7 and fixes the amount of damages

recoverable at $5,000 per such violation.

        167.    Cal. Penal Code § 637.2 further entitles Plaintiff to bring an action to enjoin and

restrain any violation of Cal. Penal Code § 630 et seq.

        168.    Plaintiff and class members are entitled to relief and part of said relief demands that

First Data be perpetually restrained from continued violations of Cal. Penal Code § 632.7 through

the acts of its agents, partners, or joint venturers.

        WHEREFORE, Plaintiff prays that the Court (a) grant permanent injunctive relief

enjoining First Data Merchant Services, LLC from recording cellular or cordless telephonic

communications without the consent of all parties to those communications in violation of Cal.

Penal Code § 632.7 and (b) enter judgment for Plaintiff and the class against First Data Merchant

Services, LLC and award Plaintiff and each class member whose cellular or cordless telephone

communications were recorded on behalf of First Data Merchant Services, LLC damages in the

amount of $5,000 per violation of Cal. Penal Code § 632.7, reasonable attorneys’ fees, expenses

and costs.




                                                   33
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 34 of 61 PageID #:4200




                     CLAIMS OF THE FIFTH THIRD-IPS § 632 CLASS

                                       COUNT V
                                         Against
                                 FIFTH THIRD BANK
    (on behalf of Robert Meyer dba Mangia Nosh and the Fifth Third-IPS § 632 Class)
                           Violation of Cal. Penal Code § 632

       169.    Plaintiff incorporates all paragraphs into this Count as if fully alleged herein.

       170.    IPS’s conduct described herein constitutes a violation of Cal. Penal Code § 632.

       171.    Plaintiff and class members have suffered an injury to their privacy as a proximate

result of IPS’s violation of Cal. Penal Code § 632 as described herein.

       172.    IPS held itself out to Plaintiff and class members as an agent acting on behalf of

Fifth Third and did so with Fifth Third’s full knowledge and approval.

       173.    Fifth Third granted IPS the authority to act as its agent and solicit merchants on its

behalf and IPS did solicit Plaintiff and class members on behalf of Fifth Third as described in this

Complaint.

       174.    Fifth Third had the power and obligation to direct and control IPS’s telemarketing

and sales programs and did exercise that power as described in this Complaint.

       175.    IPS and Fifth Third contributed their respective business expertise to the common

project of processing credit card transactions for profit and shared in the fees collected from

merchants as described in this Complaint.

       176.    Accordingly, IPS acted as an agent or apparent agent of Fifth Third or its partner

or joint venturer when it surreptitiously recorded telemarketing telephone calls with Plaintiff and

class members and was operating in the scope of that agency relationship, partnership, joint

venture, or other business association each time it did so.




                                                 34
  Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 35 of 61 PageID #:4201




        177.    Further, Fifth Third was engaged in a partnership or principal-agent relationship

with Vantiv and NPC as described in this Complaint and is bound by their ratification of the IPS

call recordation program.

        178.    Cal. Penal Code § 637.2 grants Plaintiff and class members the power to bring a

private action to remedy a violation of Cal. Penal Code § 632 and fixes the amount of damages

recoverable at $5,000 per such violation.

        179.    Cal. Penal Code § 637.2 further entitles Plaintiff to bring an action to enjoin and

restrain any violation of Cal. Penal Code § 630 et seq.

        180.    Plaintiff and class members are entitled to relief and part of said relief demands that

Fifth Third be perpetually restrained from continued violations of Cal. Penal Code § 632 through

the acts of its agents, partners, or joint venturers.

        WHEREFORE, Plaintiff prays that the Court (a) grant permanent injunctive relief

enjoining Fifth Third Bank from recording confidential telephonic communications without the

consent of all parties to those communications in violation of Cal. Penal Code § 632 and (b) enter

judgment for Plaintiff and the class against Fifth Third Bank and award Plaintiff and each class

member whose confidential telephonic communications were recorded on behalf of Fifth Third

Bank damages in the amount of $5,000 per violation of Cal. Penal Code § 632, reasonable

attorneys’ fees, expenses and costs.

                                       COUNT VI
                                          Against
                                     VANTIV, INC.
     (on behalf of Robert Meyer dba Mangia Nosh and the Fifth Third-IPS § 632 Class)
                            Violation of Cal. Penal Code § 632

        181.    Plaintiff incorporates all paragraphs into this Count as if fully alleged herein.




                                                   35
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 36 of 61 PageID #:4202




       182.    The conduct of IPS described herein constitutes a violation of Cal. Penal Code §

632.

       183.    Plaintiff and class members have suffered an injury to their privacy as a proximate

result of IPS’s violations of Cal. Penal Code § 632 as described herein.

       184.    IPS held itself out to merchants across the country as an agent acting on behalf of

Vantiv and did so with Vantiv’s full knowledge and authority.

       185.    Vantiv granted Ironwood the authority to act as its agent and solicit merchants on

its behalf and IPS did solicit Plaintiff and class members on behalf of Vantiv as described in this

complaint.

       186.    Vantiv had the power to direct and control IPS’s telemarketing and sales programs

and did exercise that power as described in this Complaint.

       187.    IPS and Vantiv contributed their respective business expertise to the common

project of processing credit card transactions for profit and shared in the fees collected from

merchants.

       188.    Accordingly, IPS acted as an agent or apparent agent of Vantiv or its partner or

joint venturer when surreptitiously recording telemarketing telephone calls with Plaintiff and class

members and were operating in the scope of that agency relationship, partnership, joint venture,

or other business association each time it did so.

       189.    Further, Vantiv knowingly directed IPS to carry out its practice of secretly

recording telemarketing calls to Plaintiff and class members and ratified that practice by

persistently approving and allowing it.




                                                 36
  Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 37 of 61 PageID #:4203




        190.    Cal. Penal Code § 637.2 grants Plaintiffs and class members the power to bring a

private action to remedy a violation of Cal. Penal Code § 632 and fixes the amount of damages

recoverable at $5,000 per such violation.

        191.    Cal. Penal Code § 637.2 further entitles Plaintiffs to bring an action to enjoin and

restrain any violation of Cal. Penal Code § 630 et seq.

        192.    Plaintiffs and class members are entitled to relief and part of said relief demands

that Vantiv be perpetually restrained from continued violations of Cal. Penal Code § 632 through

the acts of its agents, partners, or joint venturers.

        WHEREFORE, Plaintiff prays that the Court (a) grant permanent injunctive relief

enjoining Vantiv, Inc. from recording confidential telephonic communications without the consent

of all parties to those communications in violation of Cal. Penal Code § 632 and (b) enter judgment

for Plaintiff and the class against Vantiv, Inc. and award Plaintiff and each class member whose

confidential telephonic communications were recorded on behalf of Vantiv, Inc. damages in the

amount of $5,000 per violation of Cal. Penal Code § 632, reasonable attorneys’ fees, expenses and

costs

                                       COUNT VII
                                          Against
                          NATIONAL PROCESSING COMPANY
     (on behalf of Robert Meyer dba Mangia Nosh and the Fifth Third-IPS § 632 Class)
                            Violation of Cal. Penal Code § 632

        193.    Plaintiff incorporates all paragraphs into this Count as if fully alleged herein.

        194.    The conduct IPS described herein constitutes a violation of Cal. Penal Code § 632.

        195.    Plaintiff and class members have suffered an injury to their privacy as a proximate

result of IPS’s violations of Cal. Penal Code § 632 as described herein.

        196.    IPS held itself out to merchants across the country as an agent of NPC and did so



                                                   37
  Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 38 of 61 PageID #:4204




with NPC’s full knowledge and authority.

        197.    NPC granted IPS the authority to act as its agent and solicit merchants on its behalf

and IPS did solicit Plaintiff and class members on behalf of NPC as described in this complaint.

        198.    NPC had the power to direct and control IPS’s telemarketing and sales programs

and did exercise that power as described in this Complaint.

        199.    IPS and NPC contributed their respective business expertise to the common project

of processing credit card transactions for profit and shared in the fees collected from merchants.

        200.    Accordingly, IPS acted as an agent or apparent agent of NPC or its partner or joint

venturer when surreptitiously recording telemarketing telephone calls with Plaintiffs and class

members and were operating in the scope of that agency relationship, partnership, joint venture,

or other business association each time they did so.

        201.    Further, NPC knowingly directed IPS to carry out its practice of secretly recording

telemarketing calls to Plaintiff and class members and ratified that practice by persistently

approving and allowing it.

        202.    Cal. Penal Code § 637.2 grants Plaintiffs and class members the power to bring a

private action to remedy a violation of Cal. Penal Code § 632 and fixes the amount of damages

recoverable at $5,000 per such violation.

        203.    Cal. Penal Code § 637.2 further entitles Plaintiffs to bring an action to enjoin and

restrain any violation of Cal. Penal Code § 630 et seq.

        204.    Plaintiffs and class members are entitled to relief and part of said relief demands

that NPC be perpetually restrained from continued violations of Cal. Penal Code § 632 through

the acts of its agents, partners, or joint venturers.




                                                   38
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 39 of 61 PageID #:4205




         WHEREFORE, Plaintiff prays that the Court (a) grant permanent injunctive relief

enjoining National Processing Company from recording confidential telephonic communications

without the consent of all parties to those communications in violation of Cal. Penal Code § 632

and (b) enter judgment for Plaintiff and the class against National Processing Company and award

Plaintiff and each class member whose confidential telephonic communications were recorded on

behalf of National Processing Company damages in the amount of $5,000 per violation of Cal.

Penal Code § 632, reasonable attorneys’ fees, expenses and costs.

                    CLAIMS OF THE FIFTH THIRD-IPS § 632.7 CLASS

                                      COUNT VIII
                                         Against
                                  FIFTH THIRD BANK
(on behalf of Taysir Tayeh dba Chief’s Market, Sat Narayan dba Express Hauling, and the
                              Fifth Third-IPS § 632.7 Class)
                           Violation of Cal. Penal Code § 632.7

         205.   Plaintiffs incorporate all paragraphs into this Count as if fully alleged herein.

         206.   The conduct of IPS described herein constitutes a violation of Cal. Penal Code §

632.7.

         207.   Plaintiffs and class members have suffered an injury to their privacy as a proximate

result of IPS’s violations of Cal. Penal Code § 632.7 as described herein.

         208.   IPS held itself out to Plaintiffs and class members as an agent acting on behalf of

Fifth Third and did so with Fifth Third’s full knowledge and approval.

         209.   Fifth Third granted IPS the authority to act as its agent and solicit merchants on its

behalf and IPS did solicit Plaintiffs and class members on behalf of Fifth Third as described in this

complaint.

         210.   Fifth Third had the power and obligation to direct and control IPS’s telemarketing

and sales programs and did exercise that power as described in this Complaint.

                                                  39
  Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 40 of 61 PageID #:4206




        211.    IPS and Fifth Third contributed their respective business expertise to the common

project of processing credit card transactions for profit and shared in the fees collected from

merchants.

        212.    Accordingly, IPS acted as an agent or apparent agent of Fifth Third or its partner

or joint venturer when surreptitiously recording telemarketing telephone calls with Plaintiffs and

class members and was operating in the scope of that agency relationship, partnership, joint

venture, or other business association each time it did so.

        213.    Further, Fifth Third was engaged in a partnership or principal-agent relationship

with Vantiv and NPC as described in this Complaint and is bound by Vantiv’s and NPC’s

ratification of the IPS call recordation program.

        214.    Cal. Penal Code § 637.2 grants Plaintiffs and class members the power to bring a

private action to remedy a violation of Cal. Penal Code § 632.7 and fixes the amount of damages

recoverable at $5,000 per such violation.

        215.    Cal. Penal Code § 637.2 further entitles Plaintiffs to bring an action to enjoin and

restrain any violation of Cal. Penal Code § 630 et seq.

        216.    Plaintiffs and class members are entitled to relief and part of said relief demands

that Fifth Third be perpetually restrained from continued violations of Cal. Penal Code § 632.7

through the acts of its agents, partners, or joint venturers.

        WHEREFORE, Plaintiffs pray that the Court (a) grant permanent injunctive relief

enjoining Fifth Third Bank from recording cellular or cordless telephonic communications without

the consent of all parties to those communications in violation of Cal. Penal Code § 632.7 and (b)

enter judgment for Plaintiff and the class against Fifth Third Bank and award Plaintiff and each

class member whose cellular or cordless telephone communications were recorded on behalf of



                                                    40
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 41 of 61 PageID #:4207




Fifth Third Bank damages in the amount of $5,000 per violation of Cal. Penal Code § 632.7,

reasonable attorneys’ fees, expenses and costs.

                                        COUNT IX
                                         Against
                                     VANTIV, INC.
(on behalf of Taysir Tayeh dba Chief’s Market, Sat Narayan dba Express Hauling, and the
                              Fifth Third-IPS § 632.7 Class)
                           Violation of Cal. Penal Code § 632.7

         217.   Plaintiffs incorporate all paragraphs into this Count as if fully alleged herein.

         218.   The conduct of IPS’s described herein constitutes a violation of Cal. Penal Code §

632.7.

         219.   Plaintiffs and class members have suffered an injury to their privacy as a proximate

result of IPS’s violations of Cal. Penal Code § 632.7 as described herein.

         220.   IPS held itself out to merchants across the country as an agent acting on behalf of

Vantiv and did so with Vantiv’s full knowledge and authority.

         221.   Vantiv granted IPS the authority to act as its agent and solicit merchants on its

behalf and IPS did solicit Plaintiffs and class members on behalf of Vantiv as described in this

complaint.

         222.   Vantiv had the power to direct and control IPS’s telemarketing and sales programs

and did exercise that power as described in this Complaint.

         223.   IPS and Vantiv contributed their respective business expertise to the common

project of processing credit card transactions for profit and shared in the fees collected from

merchants.

         224.   Accordingly, IPS acted as an agent or apparent agent of Vantiv or its partner or

joint venturer when surreptitiously recording telemarketing telephone calls with Plaintiffs and




                                                  41
  Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 42 of 61 PageID #:4208




class members and were operating in the scope of that agency relationship, partnership, joint

venture, or other business association each time it did so.

        225.    Further, Vantiv knowingly directed IPS to carry out its practice of secretly

recording telemarketing calls to Plaintiff and class members and ratified that practice by

persistently approving and allowing it.

        226.    Cal. Penal Code § 637.2 grants Plaintiffs and class members the power to bring a

private action to remedy a violation of Cal. Penal Code § 632.7 and fixes the amount of damages

recoverable at $5,000 per such violation.

        227.    Cal. Penal Code § 637.2 further entitles Plaintiffs to bring an action to enjoin and

restrain any violation of Cal. Penal Code § 630 et seq.

        228.    Plaintiffs and class members are entitled to relief and part of said relief demands

that Vantiv be perpetually restrained from continued violations of Cal. Penal Code § 632.7 through

the acts of its agents, partners, or joint venturers.

        WHEREFORE, Plaintiffs pray that the Court (a) grant permanent injunctive relief

enjoining Vantiv, Inc. from recording cellular or cordless telephonic communications without the

consent of all parties to those communications in violation of Cal. Penal Code § 632.7 and (b)

enter judgment for Plaintiffs and the class against Vantiv, Inc. and award Plaintiffs and each class

member whose cellular or cordless telephone communications were recorded on behalf of Vantiv,

Inc. damages in the amount of $5,000 per violation of Cal. Penal Code § 632.7, reasonable

attorneys’ fees, expenses and costs.




                                                   42
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 43 of 61 PageID #:4209




                                        COUNT X
                                         Against
                         NATIONAL PROCESSING COMPANY
(on behalf of Taysir Tayeh dba Chief’s Market, Sat Narayan dba Express Hauling, and the
                              Fifth Third-IPS § 632.7 Class)
                           Violation of Cal. Penal Code § 632.7

         229.   Plaintiffs incorporate all paragraphs into this Count as if fully alleged herein.

         230.   The conduct of IPS described herein constitutes a violation of Cal. Penal Code §

632.7.

         231.   Plaintiffs and class members have suffered an injury to their privacy as a proximate

result of IPS’s violations of Cal. Penal Code § 632.7 as described herein.

         232.   IPS held itself out to merchants across the country as an agent of NPC and did so

with NPC’s full knowledge and authority.

         233.   NPC granted IPS the authority to act as its agent and solicit merchants on its behalf

and Ironwood did solicit Plaintiffs and class members on behalf of NPC as described in this

complaint.

         234.   NPC had the power to direct and control IPS’s telemarketing and sales programs

and did exercise that power as described in this Complaint.

         235.   IPS and NPC contributed their respective business expertise to the common project

of processing credit card transactions for profit and shared in the fees collected from merchants.

         236.   Accordingly, IPS acted as an agent or apparent agent of NPC or its partner or joint

venturer when surreptitiously recording telemarketing telephone calls with Plaintiffs and class

members and were operating in the scope of that agency relationship, partnership, joint venture,

or other business association each time they did so.




                                                  43
  Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 44 of 61 PageID #:4210




        237.    Further, NPC knowingly directed IPS to carry out its practice of secretly recording

telemarketing calls to Plaintiff and class members and ratified that practice by persistently

approving and allowing it.

        238.    Cal. Penal Code § 637.2 grants Plaintiff and class members the power to bring a

private action to remedy a violation of Cal. Penal Code § 632.7 and fixes the amount of damages

recoverable at $5,000 per such violation.

        239.    Cal. Penal Code § 637.2 further entitles Plaintiff to bring an action to enjoin and

restrain any violation of Cal. Penal Code § 630 et seq.

        240.    Plaintiffs and class members are entitled to relief and part of said relief demands

that NPC be perpetually restrained from continued violations of Cal. Penal Code § 632.7 through

the acts of its agents, partners, or joint venturers.

        WHEREFORE, Plaintiffs pray that the Court (a) grant permanent injunctive relief

enjoining National Processing Company from recording cellular or cordless telephonic

communications without the consent of all parties to those communications in violation of Cal.

Penal Code § 632.7 and (b) enter judgment for Plaintiffs and the class against National Processing

Company and award Plaintiffs and each class member whose cellular or cordless telephone

communications were recorded on behalf of National Processing Company damages in the amount

of $5,000 per violation of Cal. Penal Code § 632.7, reasonable attorneys’ fees, expenses and costs.

                CLAIMS OF THE FIFTH THIRD-IRONWOOD § 632 CLASS

                                      COUNT XI
                                         Against
             IRONWOOD FINANCIAL, LLC dba IRONWOOD PAYMENTS
 (on behalf of Robert Meyer dba Mangia Nosh and the Fifth Third-Ironwood § 632 Class)
                           Violation of Cal. Penal Code § 632

        241.    Plaintiff incorporates all paragraphs into this Count as if fully alleged herein.



                                                   44
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 45 of 61 PageID #:4211




       242.    Ironwood’s conduct described herein constitutes a violation of Cal. Penal Code §

632.

       243.    Plaintiff and class members have suffered an injury to their privacy as a

proximate result of Ironwood’s violation of Cal. Penal Code § 632 as described herein.

       244.    Cal. Penal Code § 637.2 grants Plaintiffs and class members the power to bring a

private action to remedy a violation of Cal. Penal Code § 632 and fixes the amount of damages

recoverable at $5,000 per such violation.

       245.    Cal. Penal Code § 637.2 further entitles Plaintiffs to bring an action to enjoin and

restrain any violation of Cal. Penal Code § 630 et seq.

       246.    Plaintiffs and class members are entitled to relief and part of said relief demands

that Ironwood be perpetually restrained from continued violations of Cal. Penal Code § 632.

       WHEREFORE, Plaintiff prays that the Court (a) grant permanent injunctive relief

enjoining Ironwood Financial, LLC dba Ironwood Payments from recording confidential

telephonic communications without the consent of all parties to those communications in violation

of Cal. Penal Code § 632 and (b) enter judgment for Plaintiff and the class against Ironwood

Financial, LLC dba Ironwood Payments and award Plaintiff and each class member whose

confidential telephonic communications were recorded by Ironwood Financial, LLC damages in

the amount of $5,000 per violation of Cal. Penal Code § 632, reasonable attorneys’ fees, expenses

and costs.

                                      COUNT XII
                                         Against
                                 FIFTH THIRD BANK
 (on behalf of Robert Meyer dba Mangia Nosh and the Fifth Third-Ironwood § 632 Class)
                           Violation of Cal. Penal Code § 632

       247.    Plaintiff incorporates all paragraphs into this Count as if fully alleged herein.



                                                 45
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 46 of 61 PageID #:4212




       248.    The conduct of Ironwood described herein constitutes a violation of Cal. Penal

Code § 632.

       249.    Plaintiff and class members have suffered an injury to their privacy as a proximate

result of Ironwood’s violations of Cal. Penal Code § 632 as described herein.

       250.    Ironwood held itself out to Plaintiff and class members as an agent acting on behalf

of Fifth Third and did so with Fifth Third’s full knowledge and approval.

       251.    Fifth Third granted Ironwood the authority to act as its agent and solicit merchants

on its behalf and Ironwood did solicit Plaintiff and class members on behalf of Fifth Third as

described in this complaint.

       252.    Fifth Third had the power and obligation to direct and control Ironwood’s

telemarketing and sales programs and did exercise that power as described in this Complaint.

       253.    Ironwood and Fifth Third contributed their respective business expertise to the

common project of processing credit card transactions for profit and shared in the fees collected

from merchants.

       254.    Accordingly, Ironwood acted as an agent or apparent agent of Fifth Third or its

partner or joint venturer when surreptitiously recording telemarketing telephone calls with Plaintiff

and class members and was operating in the scope of that agency relationship, partnership, joint

venture, or other business association each time it did so.

       255.    Further, Fifth Third was engaged in a partnership or principal-agent relationship

with Vantiv and NPC as described in this Complaint and is bound by Vantiv’s and NPC’s

ratification of the Ironwood call recordation program.




                                                 46
  Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 47 of 61 PageID #:4213




        256.    Cal. Penal Code § 637.2 grants Plaintiffs and class members the power to bring a

private action to remedy a violation of Cal. Penal Code § 632 and fixes the amount of damages

recoverable at $5,000 per such violation.

        257.    Cal. Penal Code § 637.2 further entitles Plaintiffs to bring an action to enjoin and

restrain any violation of Cal. Penal Code § 630 et seq.

        258.    Plaintiffs and class members are entitled to relief and part of said relief demands

that Fifth Third be perpetually restrained from continued violations of Cal. Penal Code § 632

through the acts of its agents, partners, or joint venturers.

        WHEREFORE, Plaintiff prays that the Court (a) grant permanent injunctive relief

enjoining Fifth Third Bank from recording confidential telephonic communications without the

consent of all parties to those communications in violation of Cal. Penal Code § 632 and (b)

enter judgment for Plaintiff and the class against Fifth Third Bank and award Plaintiff and each

class member whose confidential telephonic communications were recorded on behalf of Fifth

Third Bank damages in the amount of $5,000 per violation of Cal. Penal Code § 632, reasonable

attorneys’ fees, expenses and costs.

                                     COUNT XIII
                                         Against
                                    VANTIV, INC.
 (on behalf of Robert Meyer dba Mangia Nosh and the Fifth Third-Ironwood § 632 Class)
                           Violation of Cal. Penal Code § 632

        259.    Plaintiff incorporates all paragraphs into this Count as if fully alleged herein.

        260.    The conduct of Ironwood described herein constitutes a violation of Cal. Penal

Code § 632.

        261.    Plaintiff and class members have suffered an injury to their privacy as a proximate

result of Ironwood’s violations of Cal. Penal Code § 632 as described herein.



                                                  47
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 48 of 61 PageID #:4214




       262.       Ironwood held itself out to merchants across the country as an agent acting on

behalf of Vantiv and did so with Vantiv’s full knowledge and authority.

       263.       Vantiv granted Ironwood the authority to act as its agent and solicit merchants on

its behalf and Ironwood did solicit Plaintiff and class members on behalf of Vantiv as described in

this complaint.

       264.       Vantiv had the power to direct and control Ironwood’s telemarketing and sales

programs and did exercise that power as described in this Complaint.

       265.       Ironwood and Vantiv contributed their respective business expertise to the common

project of processing credit card transactions for profit and shared in the fees collected from

merchants.

       266.       Accordingly, Ironwood acted as an agent or apparent agent of Vantiv or its partner

or joint venturer when surreptitiously recording telemarketing telephone calls with Plaintiff and

class members and were operating in the scope of that agency relationship, partnership, joint

venture, or other business association each time it did so.

       267.       Further, Vantiv knowingly directed Ironwood to carry out its practice of secretly

recording telemarketing calls to Plaintiff and class members and ratified that practice by

persistently approving and allowing it.

       268.       Cal. Penal Code § 637.2 grants Plaintiffs and class members the power to bring a

private action to remedy a violation of Cal. Penal Code § 632 and fixes the amount of damages

recoverable at $5,000 per such violation.

       269.       Cal. Penal Code § 637.2 further entitles Plaintiffs to bring an action to enjoin and

restrain any violation of Cal. Penal Code § 630 et seq.




                                                   48
  Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 49 of 61 PageID #:4215




         270.   Plaintiffs and class members are entitled to relief and part of said relief demands

that Vantiv be perpetually restrained from continued violations of Cal. Penal Code § 632 through

the acts of its agents, partners, or joint venturers.

         WHEREFORE, Plaintiff prays that the Court (a) grant permanent injunctive relief

enjoining Vantiv, Inc. from recording confidential telephonic communications without the consent

of all parties to those communications in violation of Cal. Penal Code § 632 and (b) enter judgment

for Plaintiff and the class against Vantiv, Inc. and award Plaintiff and each class member whose

confidential telephonic communications were recorded on behalf of Vantiv, Inc. damages in the

amount of $5,000 per violation of Cal. Penal Code § 632, reasonable attorneys’ fees, expenses and

costs.

                                      COUNT XIV
                                         Against
                        NATIONAL PROCESSING COMPANY
 (on behalf of Robert Meyer dba Mangia Nosh and the Fifth Third-Ironwood § 632 Class)
                           Violation of Cal. Penal Code § 632

         271.   Plaintiff incorporates all paragraphs into this Count as if fully alleged herein.

         272.   The conduct Ironwood described herein constitutes a violation of Cal. Penal Code

§ 632.

         273.   Plaintiff and class members have suffered an injury to their privacy as a proximate

result of Ironwood’s violations of Cal. Penal Code § 632 as described herein.

         274.   Ironwood held itself out to merchants across the country as an agent of NPC and

did so with NPC’s full knowledge and authority.

         275.   NPC granted Ironwood the authority to act as its agent and solicit merchants on its

behalf and Ironwood did solicit Plaintiff and class members on behalf of NPC as described in this

complaint.



                                                   49
  Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 50 of 61 PageID #:4216




        276.    NPC had the power to direct and control Ironwood’s telemarketing and sales

programs and did exercise that power as described in this Complaint.

        277.    Ironwood and NPC contributed their respective business expertise to the common

project of processing credit card transactions for profit and shared in the fees collected from

merchants.

        278.    Accordingly, Ironwood acted as an agent or apparent agent of NPC or its partner or

joint venturer when surreptitiously recording telemarketing telephone calls with Plaintiffs and

class members and were operating in the scope of that agency relationship, partnership, joint

venture, or other business association each time they did so.

        279.    Further, Vantiv knowingly directed Ironwood to carry out its practice of secretly

recording telemarketing calls to Plaintiff and class members and ratified that practice by

persistently approving and allowing it.

        280.    Cal. Penal Code § 637.2 grants Plaintiffs and class members the power to bring a

private action to remedy a violation of Cal. Penal Code § 632 and fixes the amount of damages

recoverable at $5,000 per such violation.

        281.    Cal. Penal Code § 637.2 further entitles Plaintiffs to bring an action to enjoin and

restrain any violation of Cal. Penal Code § 630 et seq.

        282.    Plaintiffs and class members are entitled to relief and part of said relief demands

that NPC be perpetually restrained from continued violations of Cal. Penal Code § 632 through

the acts of its agents, partners, or joint venturers.

        WHEREFORE, Plaintiff prays that the Court (a) grant permanent injunctive relief

enjoining National Processing Company from recording confidential telephonic communications

without the consent of all parties to those communications in violation of Cal. Penal Code § 632



                                                   50
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 51 of 61 PageID #:4217




and (b) enter judgment for Plaintiff and the class against National Processing Company and award

Plaintiff and each class member whose confidential telephonic communications were recorded on

behalf of National Processing Company damages in the amount of $5,000 per violation of Cal.

Penal Code § 632, reasonable attorneys’ fees, expenses and costs.

                                      COUNT XV
                                         Against
                                DEWITT LOVELACE
 (on behalf of Robert Meyer dba Mangia Nosh and the Fifth Third-Ironwood § 632 Class)
                           Violation of Cal. Penal Code § 632

       283.    Plaintiff incorporates all paragraphs into this Count as if fully alleged herein.

       284.    The conduct of Dewitt Lovelace described herein constitutes a violation of Cal.

Penal Code § 632.

       285.    Plaintiff and class members have suffered an injury to their privacy as a

proximate result of Dewitt Lovelace’s violations of Cal. Penal Code § 632 as described herein.

       286.    Cal. Penal Code § 637.2 grants Plaintiffs and class members the power to bring a

private action to remedy a violation of Cal. Penal Code § 632 and fixes the amount of damages

recoverable at $5,000 per such violation.

       287.    Cal. Penal Code § 637.2 further entitles Plaintiffs to bring an action to enjoin and

restrain any violation of Cal. Penal Code § 630 et seq.

       288.    Plaintiff and class members are entitled to relief and part of said relief demands that

Dewitt Lovelace be perpetually restrained from continued violations of Cal. Penal Code § 632.

       WHEREFORE, Plaintiff prays that the Court (a) grant permanent injunctive relief

enjoining Dewitt Lovelace from recording confidential telephonic communications without the

consent of all parties to those communications in violation of Cal. Penal Code § 632 and (b) enter

judgment for Plaintiff and the class against Dewitt Lovelace and award Plaintiff and each class



                                                 51
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 52 of 61 PageID #:4218




member whose confidential telephonic communications were recorded at the direction of Dewitt

Lovelace damages in the amount of $5,000 per violation of Cal. Penal Code § 632, reasonable

attorneys’ fees, expenses and costs.

                                      COUNT XVI
                                         Against
                                     JOHN LEWIS
 (on behalf of Robert Meyer dba Mangia Nosh and the Fifth Third-Ironwood § 632 Class)
                           Violation of Cal. Penal Code § 632

       289.    Plaintiff incorporates all paragraphs into this Count as if fully alleged herein.

       290.    The conduct of John Lewis described herein constitutes a violation of Cal. Penal

Code § 632.

       291.    Plaintiff and class members have suffered an injury to their privacy as a

proximate result of John Lewis’s violations of Cal. Penal Code § 632 as described herein.

       292.    Cal. Penal Code § 637.2 grants Plaintiffs and class members the power to bring a

private action to remedy a violation of Cal. Penal Code § 632 and fixes the amount of damages

recoverable at $5,000 per such violation.

       293.    Cal. Penal Code § 637.2 further entitles Plaintiffs to bring an action to enjoin and

restrain any violation of Cal. Penal Code § 630 et seq.

       294.    Plaintiff and class members are entitled to relief and part of said relief demands that

John Lewis be perpetually restrained from continued violations of Cal. Penal Code § 632.

       WHEREFORE, Plaintiff prays that the Court (a) grant permanent injunctive relief

enjoining John Lewis from recording confidential telephonic communications without the consent

of all parties to those communications in violation of Cal. Penal Code § 632 and (b) enter judgment

for Plaintiff and the class against John Lewis and award Plaintiff and each class member whose

confidential telephonic communications were recorded at the direction of John Lewis damages in



                                                 52
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 53 of 61 PageID #:4219




the amount of $5,000 per violation of Cal. Penal Code § 632, reasonable attorneys’ fees, expenses

and costs.

                  CLAIMS OF THE FIFTH THIRD-IRONWOOD § 632.7 CLASS

                                           COUNT XVII
                                              Against
                  IRONWOOD FINANCIAL, LLC dba IRONWOOD PAYMENTS
                      (on behalf of Taysir Tayeh dba Chief’s Market and the
                               Fifth Third-Ironwood § 632.7 Class)
                               Violation of Cal. Penal Code § 632.7

       295.     Plaintiff incorporates all paragraphs into this Count as if fully alleged herein.

       296.     The conduct of Ironwood described herein constitutes a violation of Cal. Penal

Code § 632.7.

       297.     Plaintiff and class members have suffered an injury to their privacy as a proximate

result of Ironwood’s violation of Cal. Penal Code § 632.7 as described herein.

       298.     Cal. Penal Code § 637.2 grants Plaintiff and class members the power to bring a

private action to remedy a violation of Cal. Penal Code § 632.7 and fixes the amount of damages

recoverable at $5,000 per such violation.

       299.     Cal. Penal Code § 637.2 further entitles Plaintiff to bring an action to enjoin and

restrain any violation of Cal. Penal Code § 630 et seq.

       300.     Plaintiff and class members are entitled to relief and part of said relief demands that

Ironwood be perpetually restrained from continued violations of Cal. Penal Code § 632.7.

       WHEREFORE, Plaintiff prays that the Court (a) grant permanent injunctive relief

enjoining Ironwood Financial, LLC dba Ironwood Payment from recording cellular or cordless

telephonic communications without the consent of all parties to those communications in

violation of Cal. Penal Code § 632.7 and (b) enter judgment for Plaintiff and the class against

Ironwood Financial, LLC dba Ironwood Payments and award Plaintiff and each class member

                                                  53
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 54 of 61 PageID #:4220




whose cellular or cordless telephone communications were recorded by Ironwood Financial,

LLC damages in the amount of $5,000 per violation of Cal. Penal Code § 632.7, reasonable

attorneys’ fees, expenses and costs.

                                            COUNT XVIII
                                                Against
                                        FIFTH THIRD BANK
                        (on behalf of Taysir Tayeh dba Chief’s Market and the
                                 Fifth Third-Ironwood § 632.7 Class)
                                 Violation of Cal. Penal Code § 632.7

       301.     Plaintiff incorporates all paragraphs into this Count as if fully alleged herein.

       302.     The conduct of Ironwood described herein constitutes a violation of Cal. Penal

Code § 632.7.

       303.     Plaintiff and class members have suffered an injury to their privacy as a proximate

result of Ironwood’s violations of Cal. Penal Code § 632.7 as described herein.

       304.     Ironwood held itself out to Plaintiff and class members as an agent acting on behalf

of Fifth Third and did so with Fifth Third’s full knowledge and approval.

       305.     Fifth Third granted Ironwood the authority to act as its agent and solicit merchants

on its behalf and Ironwood did solicit Plaintiff and class members on behalf of Fifth Third as

described in this complaint.

       306.     Fifth Third had the power and obligation to direct and control Ironwood’s

telemarketing and sales programs and did exercise that power as described in this Complaint.

       307.     Ironwood and Fifth Third contributed their respective business expertise to the

common project of processing credit card transactions for profit and shared in the fees collected

from merchants.

       308.     Accordingly, Ironwood acted as an agent or apparent agent of Fifth Third or its

partner or joint venturer when surreptitiously recording telemarketing telephone calls with Plaintiff

                                                  54
  Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 55 of 61 PageID #:4221




and class members and was operating in the scope of that agency relationship, partnership, joint

venture, or other business association each time it did so.

        309.    Further, Fifth Third was engaged in a partnership or principal-agent relationship

with Vantiv and NPC as described in this Complaint and is bound by Vantiv’s and NPC’s

ratification of the IPS call recordation program.

        310.    Cal. Penal Code § 637.2 grants Plaintiffs and class members the power to bring a

private action to remedy a violation of Cal. Penal Code § 632.7 and fixes the amount of damages

recoverable at $5,000 per such violation.

        311.    Cal. Penal Code § 637.2 further entitles Plaintiffs to bring an action to enjoin and

restrain any violation of Cal. Penal Code § 630 et seq.

        312.    Plaintiffs and class members are entitled to relief and part of said relief demands

that Fifth Third be perpetually restrained from continued violations of Cal. Penal Code § 632.7

through the acts of its agents, partners, or joint venturers.

        WHEREFORE, Plaintiff prays that the Court (a) grant permanent injunctive relief

enjoining Fifth Third Bank from recording cellular or cordless telephonic communications without

the consent of all parties to those communications in violation of Cal. Penal Code § 632.7 and (b)

enter judgment for Plaintiff and the class against Fifth Third Bank and award Plaintiff and each

class member whose cellular or cordless telephone communications were recorded on behalf of

Fifth Third Bank damages in the amount of $5,000 per violation of Cal. Penal Code § 632.7,

reasonable attorneys’ fees, expenses and costs.




                                                    55
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 56 of 61 PageID #:4222




                                               COUNT XIX
                                                  Against
                                              VANTIV, INC.
                          (on behalf of Taysir Tayeh dba Chief’s Market and the
                                   Fifth Third-Ironwood § 632.7 Class)
                                   Violation of Cal. Penal Code § 632.7

       313.       Plaintiff incorporates all paragraphs into this Count as if fully alleged herein.

       314.       The conduct of Ironwood described herein constitutes a violation of Cal. Penal

Code § 632.7.

       315.       Plaintiff and class members have suffered an injury to their privacy as a proximate

result of Ironwood’s violations of Cal. Penal Code § 632.7 as described herein.

       316.       Ironwood held itself out to merchants across the country as an agent acting on

behalf of Vantiv and did so with Vantiv’s full knowledge and authority.

       317.       Vantiv granted Ironwood the authority to act as its agent and solicit merchants on

its behalf and Ironwood did solicit Plaintiff and class members on behalf of Vantiv as described in

this complaint.

       318.       Vantiv had the power to direct and control Ironwood’s telemarketing and sales

programs and did exercise that power as described in this Complaint.

       319.       Ironwood and Vantiv contributed their respective business expertise to the common

project of processing credit card transactions for profit and shared in the fees collected from

merchants.

       320.       Accordingly, Ironwood acted as an agent or apparent agent of Vantiv or its partner

or joint venturer when surreptitiously recording telemarketing telephone calls with Plaintiff and

class members and were operating in the scope of that agency relationship, partnership, joint

venture, or other business association each time it did so.




                                                    56
  Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 57 of 61 PageID #:4223




        321.    Further, Vantiv knowingly directed Ironwood to carry out its practice of secretly

recording telemarketing calls to Plaintiff and class members and ratified that practice by

persistently approving and allowing it.

        322.    Cal. Penal Code § 637.2 grants Plaintiffs and class members the power to bring a

private action to remedy a violation of Cal. Penal Code § 632.7 and fixes the amount of damages

recoverable at $5,000 per such violation.

        323.    Cal. Penal Code § 637.2 further entitles Plaintiffs to bring an action to enjoin and

restrain any violation of Cal. Penal Code § 630 et seq.

        324.    Plaintiffs and class members are entitled to relief and part of said relief demands

that Vantiv be perpetually restrained from continued violations of Cal. Penal Code § 632.7 through

the acts of its agents, partners, or joint venturers.

        WHEREFORE, Plaintiff prays that the Court (a) grant permanent injunctive relief

enjoining Vantiv, Inc. from recording cellular or cordless telephonic communications without the

consent of all parties to those communications in violation of Cal. Penal Code § 632.7 and (b)

enter judgment for Plaintiff and the class against Vantiv, Inc. and award Plaintiff and each class

member whose cellular or cordless telephone communications were recorded on behalf of Vantiv,

Inc. damages in the amount of $5,000 per violation of Cal. Penal Code § 632.7, reasonable

attorneys’ fees, expenses and costs.

                                               COUNT XX
                                                 Against
                               NATIONAL PROCESSING COMPANY
                         (on behalf of Taysir Tayeh dba Chief’s Market and the
                                  Fifth Third-Ironwood § 632.7 Class)
                                  Violation of Cal. Penal Code § 632.7

        325.    Plaintiff incorporates all paragraphs into this Count as if fully alleged herein.




                                                   57
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 58 of 61 PageID #:4224




       326.     The conduct of Ironwood described herein constitutes a violation of Cal. Penal

Code § 632.7.

       327.     Plaintiff and class members have suffered an injury to their privacy as a proximate

result of Ironwood’s violations of Cal. Penal Code § 632.7 as described herein.

       328.     Ironwood held itself out to merchants across the country as an agent of NPC and

did so with NPC’s full knowledge and authority.

       329.     NPC granted Ironwood the authority to act as its agent and solicit merchants on its

behalf and Ironwood did solicit Plaintiff and class members on behalf of NPC as described in this

complaint.

       330.     NPC had the power to direct and control Ironwood’s telemarketing and sales

programs and did exercise that power as described in this Complaint.

       331.     Ironwood and NPC contributed their respective business expertise to the common

project of processing credit card transactions for profit and shared in the fees collected from

merchants.

       332.     Accordingly, Ironwood acted as an agent or apparent agent of NPC or its partner or

joint venturer when surreptitiously recording telemarketing telephone calls with Plaintiffs and

class members and were operating in the scope of that agency relationship, partnership, joint

venture, or other business association each time they did so.

       333.     Further, NPC knowingly directed Ironwood to carry out its practice of secretly

recording telemarketing calls to Plaintiff and class members and ratified that practice by

persistently approving and allowing it.




                                                58
  Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 59 of 61 PageID #:4225




        334.    Cal. Penal Code § 637.2 grants Plaintiff and class members the power to bring a

private action to remedy a violation of Cal. Penal Code § 632.7 and fixes the amount of damages

recoverable at $5,000 per such violation.

        335.    Cal. Penal Code § 637.2 further entitles Plaintiff to bring an action to enjoin and

restrain any violation of Cal. Penal Code § 630 et seq.

        336.    Plaintiffs and class members are entitled to relief and part of said relief demands

that NPC be perpetually restrained from continued violations of Cal. Penal Code § 632.7 through

the acts of its agents, partners, or joint venturers.

        WHEREFORE, Plaintiff prays that the Court (a) grant permanent injunctive relief

enjoining National Processing Company from recording cellular or cordless telephonic

communications without the consent of all parties to those communications in violation of Cal.

Penal Code § 632.7 and (b) enter judgment for Plaintiff and the class against National Processing

Company and award Plaintiff and each class member whose cellular or cordless telephone

communications were recorded on behalf of National Processing Company damages in the amount

of $5,000 per violation of Cal. Penal Code § 632.7, reasonable attorneys’ fees, expenses and costs.

                                              COUNT XXI
                                                 Against
                                         DEWITT LOVELACE
                         (on behalf of Taysir Tayeh dba Chief’s Market and the
                                  Fifth Third-Ironwood § 632.7 Class)
                                  Violation of Cal. Penal Code § 632.7

        337.    Plaintiff incorporates all paragraphs into this Count as if fully alleged herein.

        338.    The conduct of Dewitt Lovelace described herein constitutes a violation of Cal.

Penal Code § 632.7.

        339.    Plaintiff and class members have suffered an injury to their privacy as a proximate

result of Dewitt Lovelace’s violations of Cal. Penal Code § 632.7 as described herein.

                                                   59
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 60 of 61 PageID #:4226




       340.     Cal. Penal Code § 637.2 grants Plaintiff and class members the power to bring a

private action to remedy a violation of Cal. Penal Code § 632.7 and fixes the amount of damages

recoverable at $5,000 per such violation.

       341.     Cal. Penal Code § 637.2 further entitles Plaintiff to bring an action to enjoin and

restrain any violation of Cal. Penal Code § 630 et seq.

       342.     Plaintiff and class members are entitled to relief and part of said relief demands that

Dewitt Lovelace be perpetually restrained from continued violations of Cal. Penal Code § 632.7.

       WHEREFORE, Plaintiff prays that the Court (a) grant permanent injunctive relief

enjoining Dewitt Lovelace from recording cellular or telephonic communications without the

consent of all parties to those communications in violation of Cal. Penal Code § 632.7 and (b)

enter judgment for Plaintiff and the class against each of Dewitt Lovelace and award Plaintiff and

each class member whose cellular or cordless telephone communications were recorded at the

direction of Dewitt Lovelace and damages in the amount of $5,000 per violation of Cal. Penal

Code § 632.7, reasonable attorneys’ fees, expenses and costs.

                                             COUNT XXII
                                                Against
                                             JOHN LEWIS
                        (on behalf of Taysir Tayeh dba Chief’s Market and the
                                 Fifth Third-Ironwood § 632.7 Class)
                                 Violation of Cal. Penal Code § 632.7

       343.     Plaintiff incorporates all paragraphs into this Count as if fully alleged herein.

       344.     The conduct of John Lewis described herein constitutes a violation of Cal. Penal

Code § 632.7.

       345.     Plaintiff and class members have suffered an injury to their privacy as a proximate

result of John Lewis’s violations of Cal. Penal Code § 632.7 as described herein.




                                                  60
 Case: 1:16-cv-11223 Document #: 285 Filed: 02/12/19 Page 61 of 61 PageID #:4227




       346.    Cal. Penal Code § 637.2 grants Plaintiff and class members the power to bring a

private action to remedy a violation of Cal. Penal Code § 632.7 and fixes the amount of damages

recoverable at $5,000 per such violation.

       347.    Cal. Penal Code § 637.2 further entitles Plaintiff to bring an action to enjoin and

restrain any violation of Cal. Penal Code § 630 et seq.

       348.    Plaintiff and class members are entitled to relief and part of said relief demands that

John Lewis be perpetually restrained from continued violations of Cal. Penal Code § 632.7.

       WHEREFORE, Plaintiff prays that the Court (a) grant permanent injunctive relief

enjoining John Lewis from recording cellular or telephonic communications without the consent

of all parties to those communications in violation of Cal. Penal Code § 632.7 and (b) enter

judgment for Plaintiff and the class against John Lewis and award Plaintiff and each class member

whose cellular or cordless telephone communications were recorded at the direction of John Lewis

and damages in the amount of $5,000 per violation of Cal. Penal Code § 632.7, reasonable

attorneys’ fees, expenses and costs.

                                            JURY DEMAND

       Plaintiffs and each Class hereby demand a trial by jury on all issues that may be tried and

decided by jury.

Dated: February 6, 2019                               Respectfully submitted,


                                                      By: /s Myron M. Cherry
                                                          One of Plaintiffs’ Attorneys

Myron M. Cherry
Jacie C. Zolna
Benjamin R. Swetland
Jessica C. Chavin.
MYRON M. CHERRY & ASSOCIATES LLC
30 North LaSalle Street, Suite 2300, Chicago, Illinois 60602

                                                 61
